Citation Nr: 1028165	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left leg disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to an 
increased rating for bilateral pes planus, and denied service 
connection for a left leg disability and for a lumbar spine 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND


The Board notes that the Veteran indicated in his substantive 
appeal that he desired a hearing before the Board in Washington, 
D.C.  That hearing was scheduled for August 31, 2010.  The 
Veteran contacted VA in June 2010 and requested that the hearing 
be rescheduled to his local RO.  The Board finds that motion was 
timely and the motion to reschedule the hearing is granted.  
38 C.F.R. § 20.704(c) (2009)

In June 2010, the Veteran requested a hearing before the Board at 
his local regional office in conjunction with his claims.  As 
such a hearing has not yet been conducted, the RO should schedule 
such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel board 
hearing to be held at the RO in St. 
Petersburg, Florida.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


